                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DIRECTORS OF THE OHIO
CONFERENCE OF PLASTERERS
& CEMENT MASONS COMBINED
FUNDS, INC.,

               Plaintiff,
                                              Case No. 2:21-cv-864
       v.                                     Judge Edmund A. Sargus, Jr.
                                              Magistrate Judge Kimberly A. Jolson
LMS CONSTRUCTION, INC.,

               Defendant.

                                              ORDER

       Plaintiff, Directors of the Ohio Conference of Plasterers and Cement Masons Combined

Funds, Inc. (the “Combined Funds”), filed this action on February 26, 2021, to recover sums due

from Defendant, LMS Construction, Inc. (“Defendant” or “LMS”), under a collective bargaining

agreement and related delinquency policies.

       On March 6, 2021, Defendant was served with the Summons and Complaint. (ECF No. 4).

On April 1, 2021, the Clerk entered default against Defendant for failure to appear or defend,

pursuant to Fed. R. Civ. P. 55(a). (ECF No. 6). Plaintiff thereafter moved the Court for default

judgment, pursuant to Fed. R. Civ. P. 55(b)(2). (ECF No. 7). Plaintiff’s motion is supported by the

declarations of individuals with managerial oversight of audit and collection functions for their

respective Funds. Each declaration includes a detailed accounting of Defendant’s obligation to the

respective Plaintiff Fund. The amounts due to the Plaintiff Fund were determined by reference to

reports and records submitted by Defendant to Plaintiff.

       Having reviewed Plaintiff’s motion and the accompanying declarations, the Court

GRANTS Plaintiff’s Motion for Default Judgment. (ECF No. 7). The Court ORDERS as follows:

                                                1
       A.      Judgment in favor of Plaintiff and against Defendant for unpaid and delinquent

       contributions owed by Defendant for the period of January 1, 2018, through December 31,

       2019, in the amount of $48,198.66;

       B.      Judgment in favor of Plaintiff and against Defendant for accumulated interest in the

       amount of $11,703.77 accrued through May 27, 2021, and liquidated damages in the

       amount of $5,319.87;

       C.      Judgment in favor of Plaintiff and against Defendant for Plaintiff’s audit costs for

       the January 1, 2018, through December 31, 2019 payroll audit, in an amount of $3,080.00;

       and

       D.      Plaintiffs are further awarded judgment against Defendant in the amount of $400.00

       for costs and $5,365.50 in reasonable attorney’s fees incurred by Plaintiffs in bringing this

       action to enforce Defendant’s obligation, pursuant to ERISA § 502(g), 29 U.S.C.

       § 1332(g)(2)(D).

The Court retains jurisdiction over this case pending compliance with this Order. The Clerk is

directed to enter judgement accordingly and close this case.

       IT IS SO ORDERED.



6/21/2021                                            s/Edmund A. Sargus, Jr.
DATE                                                 EDMUND A. SARGUS, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
